Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 28, 2016

                                      No. 04-16-00535-CV

                           SAN ANTONIO RIVER AUTHORITY,
                                     Appellant

                                                 v.

                  AUSTIN BRIDGE & ROAD, L.P. and Hayward Baker Inc.,
                                   Appellees

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 15-12-23406-CV
                      The Honorable Camile G. Dubose, Judge Presiding

                                         ORDER
        The court reporter responsible for filing the reporter’s record in this appeal filed a
notification of late record, in which she states the reporter’s record has not been filed because
appellant failed to file a designation of record and has failed to pay or make arrangements to pay
the fee for preparing the reporter’s record. TEX. R. APP. P. 34.6(b)(1).

        We ORDER appellant to file written proof to this court on or before October 10, 2016,
showing the filing of a designation of record with the court reporter. We also ORDER appellant
to provide written proof to this court on or before October 10, 2016 that either (1) the reporter’s
fee has been paid or arrangements have been made to pay the reporter’s fee; or (2) appellant is
entitled to appeal without paying the reporter’s fee.

        If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty days from the date of this order, and the Court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).

                                                      _________________________________
                                                      Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of September, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court